DETAILED ACTION
This office action is in response to amendments filed on 05/06/2022.
Claims 1-9 and 11-30 are pending of which claims 1, 13, 20 and 24  are independent claims, claim 10 is canceled.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS, filed 06/17/2021, is considered.
Allowable Subject Matter
Claims 1-9 and 11-30 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determining to activate the PDCCH repetition based on an indication indicating the one or more conditions associated with the PDSCH transmission are satisfied, wherein the one or more conditions associated with the PDSCH transmission are satisfied when the UE did not successfully decode the PDSCH transmission, otherwise transmission uses  a set of initial transmissions in a period of  initial transmission cycle. 

Claims 1-8, and 11-12 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… when one or more conditions associated with the PDSCH transmission are not satisfied,  transmitting, without repetition, a physical downlink control channel (PDCCH) transmission scheduling a physical downlink shared channel (PDSCH) transmission to a user equipment (UE), wherein the PDCCH transmission is in a set of initial transmissions in a period of a transmission cycle” as specified in claim 1. 

Claims 13-19 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 13,    “…selectively activating PDCCH repetition when one or more conditions associated with the PDSCH transmission are satisfied” as specified in claim 13.  

Claims 20-23 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 20,    “…transmitting, without repetition, a physical downlink control channel (PDCCH) transmission scheduling a physical downlink shared channel (PDSCH) transmission to a user equipment (UE) in a set of initial transmissions in a period of a transmission cycle where one or more conditions associated with the PDSCH transmission are not satisfied” as specified in claim 20.  


Claims 24-30  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 24,    “… the PDCCH repetition includes monitoring multiple receptions of PDCCH transmissions scheduling a retransmission of the PDSCH transmission,  during the period of the transmission cycle” as specified in claim 24. 


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Talarico (US Pub. No. 20190372719) discloses DCI subframe with repetition that may carry information related to the number of PDCCH repetition. However the disclosure of  Talarico  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with when one or more conditions associated with the PDSCH transmission are not satisfied,  transmitting, without repetition, a physical downlink control channel (PDCCH) transmission scheduling a physical downlink shared channel (PDSCH) transmission to a user equipment (UE), wherein the PDCCH transmission is in a set of initial transmissions in a period of a transmission cycle as claimed in claims 1, 13, 20 and 24 in combination with other limitations recited as specified in claims 1, 13, 20 and 24.


Lee (US Pub.  20170134124) discloses a period of transmission cycle. However the disclosure of  Lee taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with selectively activating PDCCH repetition when one or more conditions associated with the PDSCH transmission are satisfied as claimed in claims 1, 13, 20 and 24 in combination with other limitations recited as specified in claims 1, 13, 20 and 24.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476